     Case 2:19-cv-01193-MCE-DMC Document 18 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    POLLY JOHNSON,                                      No. 2:19-CV-1193-MCE-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    LAKE SHASTINA POLICE
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18                   Plaintiff, who is currently proceeding with retained counsel, brings this civil

19   action. Pending before the Court is Defendants’ motion to compel, ECF No. 15, noticed for

20   hearing before the undersigned in Redding, California, on August 4, 2021, at 10:00 a.m.

21                   A review of the docket reflects that Plaintiff’s counsel, the H.F. Layton Law

22   Office, was relieved as counsel of record by order issued by the District Judge on March 16,

23   2021. See ECF No. 14. The District Judge ordered counsel’s withdrawal “effective upon the

24   filing of proof of service of this signed Order on Plaintiff at her last known address. . . .” Id. at 2.

25   To date, counsel has not filed a proof of service of the District Judge’s March 16, 2021, order on

26   Plaintiff and, as such, counsel’s withdrawal is not yet effective and the H.F. Layton Law Office

27   remains Plaintiff’s counsel of record. It is unknown whether Plaintiff believes she is still

28   represented by counsel or is proceeding pro se. In any event, no response to the pending motion
                                                         1
     Case 2:19-cv-01193-MCE-DMC Document 18 Filed 07/30/21 Page 2 of 2


 1   has been filed, either by counsel or by Plaintiff pro se.

 2                   Given the unsettled status of Plaintiff’s representation in light of counsel’s failure

 3   to file the proof of service required for withdrawal to be effective, the Court finds good cause to

 4   continue the hearing on the pending discovery motion to August 18, 2021, at 10:00 a.m., before

 5   the undersigned in Redding, California. The motion will proceed on the notice of motion, see

 6   ECF No. 15, as well as the memorandum in support thereof filed on July 28, 2021, see ECF No.

 7   16. Opposition to Defendants’ motion shall be filed on or before August 11, 2021. See E. Dist.

 8   Cal. Local Rule 251(e). Defendants’ reply brief, if any, shall be filed on or before August 16,

 9   2021. See id.

10                   The Clerk of the Court is directed to serve a copy of this order on both the H.F.

11   Layton Law Office and Plaintiff personally at the address shown on the Court’s docket.

12                   IT IS SO ORDERED.

13

14   Dated: July 30, 2021
                                                             ____________________________________
15                                                           DENNIS M. COTA
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
